Order entered July 2, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00443-CV

                            WILLIE BROWN, ET AL., Appellants

                                                V.

              DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-00495-2013

                                            ORDER
       The Court has before it the Collin County Clerk’s third request for an extension of time to

file the clerk’s record. The Court GRANTS the motion and ORDERS the Collin County Clerk

to file the record within ten days after appellants make payment for the record. We ORDER

appellants to pay or make arrangements to pay for the clerk’s record within ten days of the date

of this order. If appellants do not do so, this appeal may be dismissed without further notice.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE